Allow me to express our sincere congratulations to you, Mr. President, on your election as President of the General Assembly at its seventy- second session. We commend you for immediately identifying six overarching priorities for your tenure, which touch on attaining peace, giving impetus to the Sustainable Development Goals, climate change commitments, equality and human rights for all, among others. These priorities truly capture several of the current troublesome global challenges and we look forward to working closely with you on these issues.
The Kingdom of eSwatini would also like to commend the leadership of the new Secretary-General, who is committed to transforming the United Nations into an Organization fit for the twenty-first century. Reform of the United Nations and its attendant bodies has been under discussion for a long time. My delegation believes that fresh impetus must be given to this process and tangible progress made. We are therefore encouraged by the Secretary-General’s intention to refocus our attention on the reform agenda.
Reform of the Security Council is a key aspect of the process, and no transformation could be complete without its fundamental change. To that end, the Kingdom of eSwatini wishes to reiterate Africa’s call for a permanent seat on the Security Council, in accordance with the Ezulwini Consensus. The United Nations is urged to listen to the voice of the millions of Africans who want to contribute to the welfare of the global community as equal partners.
We are confident that under the able leadership of the Secretary-General, the United Nations will reach greater heights in its support for countries in implementing the 2030 Agenda and the Paris Agreement on Climate Change. The United Nations staff are also to be congratulated on their remarkable work in supporting inclusive and sustainable development, tackling diseases, promoting peace and stability and creating a conducive environment for humankind to live in, sometimes under extremely inimical conditions.
The theme of this session — “Focusing on people: Striving for peace and a decent life for all on a sustainable planet” — resonates perfectly with the motto of the Sustainable Development Goals (SDGs) of leaving no one behind. The theme is indeed cross- cutting in nature, as it affects every aspect of life. It calls on all of us to work to create peaceful countries, continents and a sustainable world in which people can lead peaceful and prosperous lives. In that regard, we wish to urge Member States to join hands in addressing the issue of nuclear threats, which have the potential to disrupt world peace. No country has the right to make the world an unsafe place to live in, and we owe it to our people and future generations to put a stop to nuclear threats.
Terrorism remains a threat to the safety of our peoples in various parts of the world. It is a setback to key development issues that deserve the priority attention of the United Nations.
The Kingdom of eSwatini is committed to peace and a decent life for all. We are also firm believers in the principle of consultative decision-making, which is a transparent and all-inclusive undertaking and grants all citizens an opportunity to voice their views so as to constructively contribute to our country’s social, economic, cultural and political development.
We are committed to the SDGs, as they provide a development framework within which the global community is able to strive for the inclusive and sustainable development of its respective countries. We have taken several initiatives to mainstream and localize the SDGs through public-awareness campaigns, consultations, education and training at all levels. The Kingdom of eSwatini has also integrated the Goals into its national development strategy, which has been revised to ensure that it is linked to the SDGs and the African Union’s Agenda 2063. Appropriate institutional arrangements are now in place for properly monitoring the implementation of the Goals at all levels.
Sustainable Development Goal 13 calls for urgent action to combat climate change and its impacts. That urgency is now a global reality, and recent weather episodes around the world, such as hurricanes, floods and mudslides, have shown that no nation is immune to its effects. The Kingdom of eSwatini is no exception. In 2015 and 2016, the southern African countries, including our Kingdom, faced a severe drought. Its devastating effects, aggravated by the fall armyworm, adversely affected crop production. Funds from other projects and activities were diverted to mitigate the challenges. The scale of the drought led the Southern African Development Community (SADC) region to declare it a natural disaster. We are grateful to the United Nations, our development partners, the international community, non-governmental organizations and other local organizations for supporting us during that period.
The Government will continue its programme of farming input subsidies for our farmers, and developing adequate water-harvesting infrastructure to enhance food sufficiency will always remain one of our top priorities. We urge donors and all nations not only to fulfil their pledges to the Green Fund but also to adopt policies that strike a correct balance between the production of essential products and the environmental sustainability we need to protect and preserve the world for future generations.
The net enrolment ratio in primary schools in the Kingdom increased significantly from 79.2 per cent in 2000 to 97.7 per cent in 2015, in a reflection of my country’s efforts to ensure that all children have access to education, irrespective of their socioeconomic status. The Government is also providing for our children’s needs by placing greater focus on assisting those who are orphaned and vulnerable through various programmes that ensure that they too can access free primary-school education and have adequate nutrition through school feeding schemes.
In our quest to achieve a decent life for all, and in line with the 2030 Agenda for Sustainable Development and Africa’s Agenda 2063, the Kingdom of eSwatini has put in place several all-inclusive initiatives that are aimed at ensuring that no one is left behind. The Government also provides grants to the elderly as a way of supplementing their livelihoods.
The Kingdom is also developing innovation parks that will equip our young people with creative skills that can enable them to contribute to the country’s sustainable development. We would like to forge partnerships with well-established international parks to leverage and learn from their experience, and we have urged our private sector to take advantage of that initiative. We believe that together with many others, this initiative will help to nurture a future generation that is skilled and well equipped to provide solutions to the socioeconomic challenges and youth unemployment that our nation is facing.
The Kingdom of eSwatini will host the SADC University of Innovation and Technology, which is expected to produce highly skilled manpower and provide solutions for transforming economies, thereby enabling countries in the SADC region to close their skills gap. We are seeking the support of highly educated facilitators and the international community to make that project a reality.
Tackling poverty, hunger and the disease burden and improving our people’s basic standards of living have been at the centre of our Vision 2022 and national development strategy. The importance of human capital investment and promoting the interests of vulnerable groups represent crucial steps towards economic growth and prosperity.
I have full confidence in our innovative and educated workforce, which has demonstrated an indomitable spirit and resilience in overcoming the severe social, economic and environmental challenges of recent times. As a result, our national guiding theme for 2017 is “Rising above adversity to create prosperity for all”. The critical importance of the demographic dividend to Africa’s transformative development has been acknowledged by African leaders. They have recognized the urgent need to accelerate the implementation of the African Union Roadmap on Harnessing the Demographic Dividend through Investments in Youth.
The HIV and AIDS pandemic remains one of our priority areas, as it continues to undermine our sustainable development objectives. It is stretching our health resources to the limit and calls for collective action on the part of the Government, international donors and other stakeholders to address it. As a nation, we have decided to work to reach AIDS-free status by 2022, a vision in line with Sustainable Development Goal 3, ending AIDS by 2030.
We are pleased to be able to inform the Assembly of the positive results we have attained through our concerted policies in tackling this scourge. Key findings from Swaziland’s second HIV incidence measurement survey show that we have achieved a more than 70 per cent viral load suppression among adults living with HIV. We also reduced HIV incidence by nearly half
17-29407 11/29 between 2011 and 2016, a major achievement. While we are encouraged by these results, we will continue to do everything in our ability to ensure that there are no new infections.
We are also pleased to mention that our efforts to tackle malaria eradication are being recognized. We were honoured that during the African Union Summit in Addis Ababa in January, Africa’s Heads of State and Government elected us Chair of the African Leaders’ Malaria Alliance. Tomorrow we will hold a side event on malaria here at United Nations Headquarters. Malaria is a scourge that requires our concerted efforts to eradicate from the face of the Earth. We aim to partner with our private sector in Africa and beyond to mobilize resources to combat it. We appreciate our partners’ support and also appeal to financial institutions, development partners and donors to join us in this fight, since it will pay handsome dividends for the people of our beloved African continent.
Among the political issues that have continued unresolved for too long is the denial of the right of the people of the Republic of China on Taiwan to participate in the United Nations system. Taiwan has shown significant commitment to the ideals of the United Nations and has aligned its priorities with those of the Organization. Humankind could therefore benefit a great deal from Taiwan’s experience in the framework of our global agenda as Member of the United Nations.
I reaffirm the full commitment of the Government of the Kingdom of eSwatini to implementing the Goals of the 2030 Agenda for Sustainable Development. However, it is worth noting that while our Goals may be universal, we do not all have the same capabilities and capacities for implementing them. As we recognize those resource and capacity constraints, therefore, we need to enhance resources, capacity-building, technology transfer and South-South cooperation so as to support lower middle-income countries, along with the least developed countries, in achieving our ambitious and transformative Agenda.